                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED SPECIALTY INSURANCE                           Case No. 18-cv-07504-SK
                                         COMPANY,
                                   8
                                                         Plaintiff,                           CONDITIONAL DISMISSAL
                                   9
                                                  v.
                                  10                                                          Regarding Docket No. 27
                                         CERTAIN UNDERWRITERS AT
                                  11     LLOYD'S OF LONDON SUBSCRIBING
                                         TO POLICY NO. AC1601986 (OCTOBER
                                  12     1, 2016 TO OCTOBER 1, 2017),
Northern District of California
 United States District Court




                                  13                     Defendant.

                                  14           The parties advise the Court that they have reached a tentative global settlement of this
                                  15   case and expect to file a dismissal with prejudice in the coming weeks. (Dkt. 27.) Therefore, IT
                                  16   IS HEREBY ORDERED that this cause of action is dismissed without prejudice; provided,
                                  17   however that if any party hereto shall certify to this Court, within sixty days, with proof of service
                                  18   thereof, that the agreed consideration for said settlement has not been delivered over, the foregoing
                                  19   order shall stand vacated and this cause shall forthwith be restored to the calendar to be set for
                                  20   trial. If no certification is filed, after passage of sixty days, the dismissal shall be with prejudice.
                                  21           IT IS SO ORDERED.
                                  22   Dated: August 28, 2019
                                  23                                                      ______________________________________
                                                                                          SALLIE KIM
                                  24                                                      United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
